Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 19 is objected to because of the following informalities:  the phrase, “carbon is a black/polymer composite” should be changed to --is a carbon black/polymer composite--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is confusing as to how the second temperature can be less than the first temperature at the same time when in claim 16, on which claim 18 indirectly depends on, defines the contradictory limitation to include the second temperature being greater than the first temperature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benning et al. (2017/0370960) (hereinafter Benning) in view of Boardman (2010/0102052).
Regarding claims 1 and 12, Benning teaches an air date probe (10) and method, comprising: a strut assembly (22) extending from a base (14); and a tube assembly (20) coupled to the strut assembly and extending therefrom, a self-regulating thin film heating arrangement (28, 30, para 0017) in operable communication one or both of the strut assembly and the tube assembly (Fig. 1B), the self-regulating thin film heating arrangement comprising at least one circuit including a positive temperature coefficient (PTC) heating element (para 0021). 
Benning does not explicitly teach a negative temperature coefficient (NTC) heating element connected in series with the positive temperature coefficient heating element. 
Boardman teaches a negative temperature coefficient (NTC) heating element (16) connected in series (para 0061) with the positive temperature coefficient heating element (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Boardman in the device of Benning since such an arrangement would provide higher resistance at lower temperatures which will obtain smoother temperature self-regulation.
Regarding claims 2 and 20, Benning in view of Boardman teach the strut assembly includes a strut self-regulating thin film heating arrangement and the tube assembly includes a tube self-regulating thin film heating arrangement connected in series with the strut self-regulating thin film heating arrangement (Boardman para 0061).
Regarding claims 3 and 4, Benning in view of Boardman does not explicitly teach the tube self-regulating thin film heating arrangement includes a tube input node and a tube output node, and the strut self-regulating thin film heating arrangement includes a strut input node and a strut output node  wherein the tube input node is in signal communication with a voltage source and the tube output node is in signal communication with the strut input node, and wherein the strut output node is in signal communication with a ground potential. However, it would be obvious to a person having ordinary skill in the art at the time the invention was made to have the described node arrangement as claimed since it is known that when a series connection is being taught by Boardman, the node arrangement would inherently be part of the series circuit.
Regarding claims 13-17, varying a resistance of the PTC heating element in response to varying the temperature surrounding the PTC heating element or varying the resistance includes decreasing the resistance as the surrounding temperature decreases and increasing the resistance as the surrounding temperature increases or the PTC heating element outputs the current to the NTC heating element at a first current level while operating at a first surrounding temperature, and outputs the current to the NTC heating element at a second current level while operating a second surrounding temperature different than the first surrounding temperature wherein the second current level is less than the first current level, and wherein the second temperature is greater than the first temperature or wherein the PTC heating element carbon is a black/polymer composite heater and wherein the NTC heating element is a carbon nanotube/silicone heater are nothing more than the known characteristic properties inherent to the positive and negative temperature coefficient elements.
Regarding claim 18 (as being dependent on claim 15), the second temperature less than the first temperature is nothing more than obvious and inherent variant property of the thermal coefficient element that can be achieved based on the property of the heating element.
Claims 5-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benning in view of Boardman as applied to claims 4 and 12 above, and further in view of Robin et al. (IN 201811047213 corresponding to EP3668270) (hereinafter Robin).
Regarding claims 5 and 19, Benning in view of Boardman teach all the claimed features but does not explicitly teach the tube self-regulating thin film heating arrangement and the strut self-regulating thin film heating arrangement each include a carbon black/polymer composite heater forming the PTC heating element connected in series with a carbon nanotube/silicone heater forming the NTC heating element. Robin teaches the tube self-regulating thin film heating arrangement and the strut self-regulating thin film heating arrangement each include a carbon black/polymer composite heater forming the PTC heating element (18) connected in series with a carbon nanotube/silicone heater forming the NTC heating element (16). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching in the combination of Benning and Boardman since such an arrangement would provide a lightweight structure with improved power output efficiency using CNT heaters.
Regarding claim 6, Robin teaches at least one insulation layer (22, para 0020) is interposed between the carbon black/polymer composite heater and the carbon nanotube/silicone heater.
Regarding claim 7, the tube assembly comprises a cylindrical housing extending about a tube axis and an inner sleeve disposed within the cylindrical housing is notoriously known in the air data probe art where a sleeve contained within an external housing is used to support a heater element.
Regarding claims 8 and 10, Robin teaches the carbon black/polymer composite heater, the at least one insulation layer, and the carbon nanotube/silicone heater are cylindrically stacked between the inner sleeve and an inner surface of the cylindrical housing (Fig. 1).
Regarding claims 9 and 11, the strut assembly comprising a strut housing and a strut sleeve disposed in the strut housing, the strut sleeve extending from the base to an upper strut portion located opposite the base or the carbon black/polymer composite heater, the at least one insulation layer, and the carbon nanotube/silicone heater extend from a first end disposed adjacent to the base and a second end disposed opposite the first end and adjacent to the upper strut portion are nothing more than an obvious variant of the device as taught by the combination of Benning, Boardman and Robin since extending the inner sleeve into the strut would support the heating element in the strut.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Streckert et al. (6,134,972) and Bachinski (6,591,696) teach a sleeve member inserted within an external housing structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            1/5/2022